 



Exhibit 10.1
LIMITED LIABILITY COMPANY AGREEMENT
OF
NATIONSHEALTH SPECIALTY RX, LLC
A Delaware Limited Liability Company
     This Limited Liability Company Agreement (this “Agreement”) of
NationsHealth Specialty RX, LLC, a Delaware limited liability company (the
“Company”), is made and entered into as of August 3, 2005 (the “Effective
Date”), by and between US Bioservices Corporation, a Delaware corporation (“US
Bio”), and NationsHealth, Inc., a Delaware corporation (“NationsHealth”).
Recitals
     A. US Bio is a specialty pharmaceutical services company that provides
highly specialized pharmaceutical services to hospitals, physicians and
patients.
     B. NationsHealth is a provider of diabetes, respiratory and ostomy supplies
reimbursable by Medicare Part B, as well as a provider of prescription services
and supplies to Medicare beneficiaries in the United States.
     C. US Bio and NationsHealth desire to establish the terms and conditions
under which they will develop, own and operate the Business (as such term is
defined below);
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members hereby
agree as follows:
Article 1
Definitions
     1.1 Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Act” shall mean the Delaware Limited Liability Company Act, and any
successor statute, as it may be amended from time to time.
     “Affiliate” shall mean, when used with reference to a specified Person, any
other Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the specified
Person. As used in this definition of Affiliate, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

 



--------------------------------------------------------------------------------



 



     “Board” shall mean the collective board of Managers as described in
Section 8.1.
     “Business” means a specialty pharmacy and oncology business that provides
specialty pharmaceuticals that *** and conditions that may be agreed to by the
parties (collectively the “Specialty Diseases”). In connection with the
specified Specialty Diseases, the Business will, among other specialty pharmacy
and oncology activities, (i) dispense specialty biologics directly to patients,
their physicians, and possibly via retail alliance programs that may be
established with retail pharmacy chains, (ii) provide patients and physicians
with the mail order dispensing of specialty pharmacy and oncology products and
other value-added clinical support and patient education services related to
specialty pharmacy and oncology, and (iii) provide manufacturers with compliance
services and data as well as other de-identified data on treatment trends and
outcomes in connection with specialty pharmacy and oncology.
     “Capital Account” shall mean the capital account established for each
Member and maintained in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv).
     “Certificate” shall mean the Certificate of Formation of the Company.
     “Confidential Information” shall mean all technical, financial, commercial,
legal and other information concerning the subject of this Agreement or the
Business of the Company that is disclosed by the Company or one Member or a
Manager (the “Disclosing Party”) to another Member or a Manager, as the case may
be (the “Other Party”), except information that is:
          (a) lawfully disclosed to the Other Party by a third Person who has no
obligation of confidentiality with respect to that disclosure; or
          (b) becomes generally known to the public, other than by breach of the
Other Party of its obligations under this Agreement, the Purchase Agreement or
the Employment Agreements; or
          (c) required to be disclosed by any law or the rules and regulations
of any governmental agency or stock exchange applicable to the Other Party,
provided that the Other Party will use its best efforts to give the Disclosing
Party 10 days’ prior notice of any disclosure under this subsection (c).
     “Controlling” shall mean, for the purpose of Section 14.6, possessing,
directly or indirectly, the power to direct or cause the direction of the
management and policies of another person or entity, whether through ownership
of voting securities, by contract, or otherwise.
     “Dispose”, “Disposed”, “Disposing” or “Disposition” shall mean a sale,
assignment, transfer, exchange, mortgage, pledge, grant of a security interest,
or other disposition or encumbrance (including, without limitation, by operation
of law), or the acts thereof.
     “Member” shall mean any Person executing this Agreement as of the date
hereof as a member or hereafter admitted to the Company as a member as provided
in this Agreement, but does not include any Person who has ceased to be a Member
of the Company.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

-2-



--------------------------------------------------------------------------------



 



     “Membership Interest” means an undivided portion of all or a specified
category of the rights, duties, obligations, and ownership interests in the
Company.
     “Membership Percentage” shall mean, with respect to each Member, the
fraction, expressed as a percentage, the numerator of which is that Member’s
Capital Account and the denominator of which is the sum of the Capital Accounts
of all the Members.
     “Person” shall mean an individual, partnership, joint venture, limited
partnership, limited liability company, foreign limited liability company,
trust, business trust, estate, corporation, custodian, trustee, executor,
administrator, nominee, association, cooperative, or entity in a representative
capacity.
     “Supermajority” shall mean (a) with respect to Membership Interests, at
least sixty-one percent (61%) of Membership Interests, and (b) with respect to
Managers, at least four (4) Managers.
     1.2 Construction. Whenever the context requires, the gender of all words
used in this Agreement includes the masculine, feminine, and neuter. All
references to Articles and Sections refer to articles and sections of this
Agreement, and all references to Schedules are to Schedules attached hereto,
each of which is incorporated and made apart hereof for all purposes.
Article 2
Organization
     2.1 Formation. The Company has been organized as a Delaware limited
liability company by the filing of the Certificate under and pursuant to the Act
and the issuance of a certificate of formation for the Company by the Secretary
of State of Delaware.
     2.2 Name. The name of the Company is NationsHealth Specialty Rx, LLC and
all Company business must be conducted in that name or such other names that
comply with applicable law as the Board may select from time to time.
     2.3 Registered Office; Registered Agent, Principal Office in the United
States; Other Offices. The registered office of the Company required by the Act
to be maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the Company) as the Members may designate from time to
time in the manner provided by law. The registered agent of the Company in the
State of Delaware shall be the initial registered agent named in the Certificate
or such other Person or Persons as the Members may designate from time to time
in the manner provided by law. The principal office of the Company in the United
States shall be at such place as the Members may designate from time to time,
which need not be in the State of Delaware, and the Company shall maintain
records there as required by the Act and shall keep the street address of such
principal office at the registered office of the Company in the State of
Delaware. The Company may have such other offices as the Members may designate
from time to time.
     2.4 Purpose. The purpose of the Company is (a) develop, own and operate the
Business and/or (b) to transact any lawful business which a limited liability
company may conduct under the Act.

-3-



--------------------------------------------------------------------------------



 



     2.5 Foreign Qualification. The Board shall have the authority to cause the
Company to do business in jurisdictions other than the State of Delaware only if
(a) such jurisdiction has enacted a limited liability company statute and the
Board has caused the Company to be qualified under such statute to do business
as a foreign limited liability company or (b) the Board shall have obtained an
opinion of responsible counsel qualified to practice law in such jurisdiction in
which they desire to qualify the Company to the effect that under the laws of
such jurisdiction the Members will not be held liable (beyond their interests in
the Company) for any debts or obligations of the Company. To the extent the
Board shall have determined to cause the Company to qualify in a jurisdiction
other than Delaware in accordance with the preceding sentence and prior to the
Company’s conducting business in any jurisdiction other than Delaware, the Board
shall cause the Company to comply with all requirements necessary to qualify the
Company as a foreign limited liability company in that jurisdiction. Each
Manager or Member, if necessary, shall execute, acknowledge, swear to, and
deliver all certificates and other instruments conforming with this Agreement
that are necessary or appropriate to qualify, continue, and terminate the
Company as a foreign limited liability company in all such jurisdictions in
which the Company may conduct business.
     2.6 Term. The existence of the Company commenced on the date the Secretary
of State of the State of Delaware issued a certificate of formation for the
Company and shall continue in existence, unless earlier terminated or dissolved
upon the approval of a Supermajority of the Members in accordance with this
Agreement or applicable law.
     2.7 No State-Law Partnership. The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
(except as provided in Section 11.1), and this Agreement may not be construed to
suggest otherwise.
Article 3
Operations
     3.1 Initial Contracts and Operations. As part of engaging in the Business,
the Company will provide specialty pharmaceutical and oncology-related products
and services, and will operate and/or provide all related ancillary services,
including without limitation patient education and disease management programs.
While a Member of the Company, NationsHealth agrees that the Company shall be
the only NationsHealth Affiliate that distributes or provides specialty
pharmaceutical and/or oncology-related products and services. Within ninety
(90) days after the date of the execution of this Agreement by all the Members,
the Company will enter into the following written contracts:
          (a) The Company will enter into a contract with NationsHealth, or its
Affiliate, United States Pharmaceutical Group, LLC (“USPG”), (the “Marketing
Agreement”), under which USPG will perform certain marketing services and
functions for the Company and provide the Company with certain information
regarding potential customers of the Company,

-4-



--------------------------------------------------------------------------------



 




including but not limited to sales leads, pre-screening and related intake
matters, subject to applicable law, including without limitation the Health
Insurance Portability and Accountability Act of 1996 . The Company shall pay
NationsHealth or USPG its cost for the services to be provided under the
Marketing Agreement. The Members presently contemplate that the Company will
establish its own marketing department either through subcontracting with
NationsHealth or USPG, or staffed by employees of the Company.
          (b) With US Bio. The Company will enter into an agreement with US Bio
(the “Services Agreement”), under which US Bio for a fee will provide certain
specified management and fulfillment services relating to the specialty
pharmaceutical and oncology-related products and services to be provided by the
Company. Pursuant to the Services Agreement, US Bio shall exercise its
reasonable best efforts to allow the Company to purchase specialty pharmacy and
oncology products from US Bio’s Affiliates or any third party on the same terms
and for the same prices at which US Bio purchases such products from its
Affiliates and third parties, including any and all discounts, rebates or other
reductions of any kind received by US Bio from its Affiliate or such third
parties to the extent permitted under applicable agreements (which may include
additional creditworthiness and channel distribution considerations); provided
that such pricing shall not apply to a particular product if, with respect to
such product, there is a material shortage of such product on a national level
that affects the ability of a US Bio Affiliate or third party to fulfill orders
to US Bio and its other customers. Notwithstanding the foregoing, the Company
may, in its sole discretion, purchase specialty pharmacy and oncology products
and services from any third party and/or from Members or their Affiliates,
subject only to the terms hereof.
     3.2 Operating Build-Out and Budget. The Members will create and reach
mutual agreement on a build-out and operating budget for the Company ***, along
with a schedule of anticipated capital requirements. Each Member will initially
contribute its pro rata share of the capital to the Company in accordance with
Section 5.2. The Budget will include the payment of costs under the Marketing
Agreement, the payment of fees under the Services Agreement, the opening of the
Company’s initial specialty pharmacy location(s), the hiring of any full-time
employees of the Company and such other matters as may be agreed to by the
Members. Any required assets and services provided or performed by a Member will
be valued at their actual cost or a mutually agreed upon value.
     3.3 Pharmacy Locations. The Company, and to the extent necessary, the
Members, shall use their best efforts to obtain, as soon as practicable after
the execution hereof, all licenses, permits and certifications necessary for the
Company to operate and bill as a specialty pharmacy, including but not limited
to, pharmacy licenses in all necessary states, Medicare supplier number(s) and
necessary Medicaid certifications and numbers. The Members presently contemplate
that the Company will open a specialty pharmacy facility in Addison, Texas,
adjacent to the existing US Bio facility located at 16750 Westgrove Drive,
Suite 100, Addison, Texas, 75001, and at such time as the Board determines that
the Company should own and operate a second such facility, the Company will open
such a facility in Weston, Florida.
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSION.

-5-



--------------------------------------------------------------------------------



 



     3.4 Competition. Notwithstanding anything in this Agreement to the contrary
(except as set forth in Section 14.8), in no event shall NationsHealth or any of
its Affiliates (except for the Company) engage in, during the period that
NationsHealth is a Member of the Company, any business that competes with the
Business of the Company, nor shall NationsHealth take any action that would
assist any other Person, directly or indirectly, in any material way to engage
in any business that competes with the Business of the Company. Specifically
included within this restriction, NationsHealth, while it is a Member of the
Company, (i) shall not directly market and/or advertise any entity’s (other than
the Company’s) specialty pharmacy and/or oncology products and services that
relate specifically to any of the Specialty Diseases; and (ii) shall not
directly market and/or advertise any entity’s (other than the Company’s) disease
management products or services that relate specifically to any of the Specialty
Diseases; provided, however, the Members acknowledge that NationsHealth shall be
permitted to provide such functions and services with respect to particular
specialty pharmacy and oncology products to or for Persons other than the
Company if, after notice by NationsHealth to the Board, (i) the Company is
unable to provide such products or services within a reasonable period of time
due to product unavailability and (ii) such other entities are not Affiliates of
NationsHealth. By executing this Agreement, NationsHealth expressly agrees and
acknowledges that US Bio is a specialty pharmaceutical services company and,
accordingly, is, and will continue to be, engaged in businesses that compete
with the Company. By executing this Agreement, US Bio expressly agrees and
acknowledges: (i) that NationsHealth is a provider of diabetes and respiratory
supplies and products, and also disease management services and products related
to diabetes and respiratory diseases, and, accordingly, NationsHealth is, and
will continue to be, engaged in such businesses, regardless of whether they are
competitive with the Company, and such activities shall in no way be deemed to
violate the non-compete terms or any other terms of this Agreement; and
(ii) that NationsHealth provides or will provide marketing services to Medicare
“Part D” sponsor(s) under the prescription drug benefit programs, and that such
marketing may include references or advertising related to such Part D
sponsor(s)’ specialty pharmacy products and services, oncology products and
services, and/or disease management products and services, and such marketing
activities by NationsHealth shall in no way be deemed to violate the non-compete
terms or any other terms of this Agreement.
     3.5 Competitive Acquisition Program. US Bio hereby agrees that if US Bio or
any ABSG Entity (as defined below) seeks to become a vendor under the
Competitive Acquisition Program to be established by the Center for Medicare and
Medicaid Services (“CAP”) pursuant to Section 1847B of the Social Security Act
by submitting a “CAP Vendor Application and Bid Form,” then US Bio shall
immediately notify the Company and NationsHealth of same and upon the request of
NationsHealth, without the necessity of any approval of the Members or the
Board, the Company shall seek to become a vendor under the CAP by submitting a
CAP Vendor Application and Bid Form. In such event, each of the Members shall
provide all information that is reasonably requested by the Company as part of
the CAP and shall support and assist the Company in its efforts to become a CAP
vendor. For example, if the CAP requires a CAP vendor to have multiple years of
experience in the specialty pharmacy business, then US Bio agrees that the
Company shall identify and rely upon US Bio’s experience, to the extent
necessary and to the extent allowed under the CAP application process, in order
for the Company to meet CAP application and vendor requirements. The Company
shall pay all of its costs associated with the CAP, and the Members and their
respective Affiliates shall not be required to incur directly any costs or to
assume directly any risks associated with the Company’s

-6-



--------------------------------------------------------------------------------



 



participation in the CAP. For purposes of the foregoing, “ABSG Entity” means ASD
Specialty Healthcare, Inc. (doing business as AmerisourceBergen Specialty
Group), US Bio and their respective subsidiaries and operating units, including
but not limited to Oncology Supply and Besse Medical.
Article 4
Members
     4.1 Members. The names and respective Membership Interests of the Members
of the Company are set forth on the signature page of this Agreement. As of the
date hereof, there are no other Members of the Company and no other Person has
any right to take part in the ownership or management of the Company.
     4.2 Representations and Warranties. Each Member hereby represents and
warrants to the Company and each other Member that (a) it is duly incorporated,
validly existing and in good standing under the laws of the state of its
incorporation and is in good standing and duly qualified to conduct business as
a foreign corporation in every state of the United States in which its ownership
or lease of property or conduct of its business makes such qualification
necessary, except where the failure to be in good standing or so qualified would
not have a material adverse effect on such Member’s assets or business as a
whole; (b) such Member has full corporate power and authority to execute and
agree to this Agreement and to perform its obligations hereunder and all
necessary actions by the board of directors, shareholders or other Persons
necessary for the due authorization, execution, delivery, and performance of
this Agreement by that Member have been duly taken; (c) such Member has duly
executed and delivered this Agreement and this Agreement is enforceable against
such Member in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and (d) such Member’s authorization,
execution, delivery, and performance of this Agreement will not (i) conflict
with the articles or certificate of incorporation or bylaws of such Member,
(ii) conflict with, or result in any violation of, or constitute a default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
benefit under, any contract, permit, order, judgment or decree to which such
Member is a party or by which their properties are bound, except for those
conflicts, violations or defaults that would not have a material adverse effect
on such Member’s assets or business as a whole or (iii) constitute a violation
of any law or regulation applicable to such Member.
     4.3 Information. In addition to the other rights specifically set forth in
Section 12.2 and elsewhere in this Agreement, each Member is entitled to all
information to which that Member is entitled to have access pursuant to section
18-305 of the Act under the circumstances and subject to the conditions therein
stated.

-7-



--------------------------------------------------------------------------------



 



Article 5
Capital of the Company; Membership Interests and Classes
     5.1 Membership Interests. There shall be one class of Membership Interests
in the Company. Subject to the terms of this Agreement, each Membership Interest
shall be entitled to an undivided portion of all of the other rights, duties,
obligations, and ownership interests in the Company.
     5.2 Capital Contributions. On or within fifteen (15) days after the
Effective Date, the Members shall simultaneously contribute capital to the
Company as follows:
          (a) By NationsHealth. NationsHealth shall contribute $1,530,000 in
cash by the wire transfer of immediately available funds to the Company. Of that
amount, $1,500,000 shall consist of proceeds of the sale of NationsHealth common
stock to US Bio, pursuant to the Stock Purchase Agreement between NationsHealth
and US Bio in substantially the form of the agreement attached hereto as
Exhibit A. NationsHealth shall make such contribution by directing the wire
transfer of such funds to the Company.
          (b) By US Bio. US Bio shall contribute $1,470,000 in cash by the wire
transfer of immediately available funds to the Company.
          (c) No Required Further Capital Contributions. No Member shall be
obligated to make any capital contribution other than the initial capital
contribution made by such Member pursuant to the foregoing provisions of this
Section 5.2.
     5.3 Return of Contributions; Interest. Except as set forth in Article 10
and Section 15.2, (a) a Member is not entitled to withdraw or receive a return
of any part of its capital contributions or to be paid interest in respect of
either its capital account or its capital contributions and (b) a capital
contribution that is not repaid is not a liability of the Company or of any
Member. A Member is not required to contribute or to lend any cash or property
to the Company to enable the Company to return any Member’s capital
contributions.
     5.4 Advances by Members. Any Member that agrees to do so may advance all or
part of funds to or on behalf of the Company, provided that the advance
(a) constitutes a loan from the Member to the Company, (b) bears interest at a
rate to be agreed upon by the Member and the Company from the date of the
advance until the date of payment, and (c) is approved by the Board. Any such
advance is not a capital contribution. In no event shall the Company guaranty or
otherwise become liable, directly or indirectly, for any of the obligations of
any of its Members under any circumstances.
     5.5 Record of Contributions. The books and records of the Company shall
include true and correct information regarding the amount of cash and cash
equivalents and designation and statement of the value of any other property
contributed by each Member to the Company.
     5.6 Registered Owners. The Company shall be entitled to treat the Member
that is the registered owner of any Membership Interests on the books of the
Company as the Person that owns such Membership Interests and accordingly, shall
not be bound to recognize any equitable or other claim to or interest in such
Membership Interest on the part of any other Person,

-8-



--------------------------------------------------------------------------------



 



regardless of whether it shall have actual or other notice thereof, except as
otherwise provided by law.
     5.7 Withdrawal. A Member does not have the right or power to withdraw from
the Company as a member other than in connection with an assignment permitted
hereunder; provided, however, after the expiration of two (2) years from the
date hereof, either Member may elect to withdraw from the Company as a Member
for any reason. Upon such election by a Member, the remaining Member shall
determine, in its sole discretion, whether to dissolve the Company in accordance
with Article 15 or continue the existence of the Company without the other
Member. The withdrawing Member shall not be entitled to a return of its existing
capital account at the time of the withdrawal and, unless otherwise agreed by
the Members, shall not in any way be entitled to any payment for its Membership
Interest.
Article 6
Rights and Obligations of Members
     6.1 Limitation of Members’ Responsibility, Liability. The Members shall not
perform any act on behalf of the Company, incur any expense, obligation or
indebtedness of any nature on behalf of the Company, or in any manner
participate in the management of the Company or receive or be credited with any
amounts, except as specifically contemplated under this Agreement. The Members
shall not personally be liable for any amount in excess of their respective
capital contributions, and shall not be liable for any of the debts,
obligations, liabilities, or losses of the Company. In addition, each Member’s
liability shall be limited as set forth in the Act.
Article 7
Meetings of Members
     7.1 Place of Meetings. All meetings of the Members shall be held at the
principal place of business of the Company as provided in Section 2.3 or at such
other place within or outside of the State of Delaware as shall be specified or
fixed in the notices or waivers of notice calling the meeting; provided that any
or all Members may participate in any such meeting by means of conference
telephone or similar communications equipment pursuant to Section 7.13.
     7.2 Annual Meeting. An annual meeting of the Members, for the transaction
of all business as may properly come before the meeting, shall be held at such
place, within or outside of the State of Delaware, on such date and at such time
as the Members shall fix and set forth in the notice of the meeting.
     7.3 Special Meetings. Special meetings of the Members for any proper
purpose or purposes may be called at any time by resolution of the Board or by
Members holding at least forty percent (40%) of Membership Interests. Members
may call a meeting by delivering to the Board one or more written requests
signed by the Member(s) stating that the Member(s) wish to call a meeting and
indicating the specific purpose for which the meeting is to be held. If not
otherwise stated in the written request or fixed in accordance with the
remaining provisions hereof, the record date for determining Members entitled to
call a special meeting is the date any Member first signs the written request
for a meeting. Only business within the purpose or

-9-



--------------------------------------------------------------------------------



 



purposes described in the notice (or waiver thereof) required by this Agreement
may be conducted at a special meeting of the Members.
     7.4 Notice and Waiver Thereof. Written or printed notice stating the place,
day and hour of the meeting and, in the case of a special meeting, the purpose
or purposes for which the meeting is called, shall be delivered not less than
10 days nor more than 60 days before the date of the meeting, by or at the
direction of the Board, to each Member entitled to vote at such meeting in
accordance with Section 18.2. Attendance of a Member at a meeting shall
constitute a waiver of notice of the meeting except where such Member attends
for the express purpose of objecting to the transaction of any business on the
ground that the meeting is not lawfully called or convened. Notice of a meeting
may also be waived in writing. Attendance at a special meeting is not a waiver
of any right to object to the consideration of matters required to be included
in the notice of the special meeting but not so included, if the objection is
expressly made at the meeting.
     7.5 Quorum. A quorum shall be present at a meeting of Members if the
holders of at least a Supermajority of Membership Interests are represented at
the meeting in person or by proxy.
     7.6 Voting.
          (a) Voting and Voting Power. All Members shall be entitled to vote at
meetings. Members may vote either in person or by proxy at any meeting. With
respect to any matter other than a matter for which the affirmative vote of
Members owning a specified percentage of Membership Interests is required by the
Act, the Certificate or this Agreement, the affirmative vote of a majority of
the Membership Interests present at a meeting at which a quorum shall be present
shall be the act of the Members.
          (b) Change in Voting Percentages. No provisions of this Agreement
requiring that any action be taken only upon approval, vote, or action of the
Members holding a specified percentage of Membership Interests may be modified,
amended or repealed unless such modification, amendment or repeal is approved by
Members holding at least such specified percentage of such interests.
     7.7 Record Date. For the purpose of determining Members entitled to notice
of, or to vote at, any meeting of Members or any adjournment thereof, or
entitled to receive a distribution, or in order to make a determination of
Members for any other proper purpose (other than determining Members entitled to
consent to action by Members proposed to be taken without a meeting of the
Members), the Board may provide that the records of the Company shall be closed
for a stated period but not to exceed in any event 30 days. If the records are
closed for the purpose of determining Members entitled to notice of, or to vote
at, a meeting of the Members, such records shall be closed 10 days immediately
preceding such meeting. In lieu of closing the records, the Board may fix in
advance a date as the record date for any such determination of Members, such
date in any case to be not more than 30 days and, in case of a meeting of
Members, not less than 10 days prior to the date on which the particular action
requiring such determination of Members is to be taken. If the records are not
closed and if no record date is fixed for the determination of Members entitled
to notice of, or to vote at, a meeting of Members,

-10-



--------------------------------------------------------------------------------



 



or Members entitled to receive a distribution, the date on which the notice of
the meeting is mailed or the date on which the resolution of the Members
declaring such distribution is adopted, as the case may be, shall be the record
date for such determination of Members. When a determination of the Members
entitled to vote at any meeting of Members has been made as provided in this
Section 7.7 such determination shall apply to any adjournment thereof except
where the determination has been made through the closing of the records and the
stated period of closing has expired. The record date for determining Members
entitled to consent to action in writing without a meeting shall be the first
date on which a signed written consent setting forth the action taken or
proposed to be taken is delivered to the Company by delivery to its registered
office, its principal place of business, or the Board in accordance with the
provisions of Section 18.2.
     7.8 Voting Lists. The Board shall make, at least 10 days before each
meeting of Members, a complete list of the Members entitled to vote at such
meeting, arranged in alphabetical order, showing the address of and Membership
Interests owned by each Member, which list for a period of 10 days prior to such
meeting shall be kept on file at the registered office or principal place of
business of the Company and shall be subject to inspection by any Member at any
time during usual business hours. Such list shall also be produced and kept open
at the meeting and shall be subject to inspection by any Member during the
meeting. Failure to comply with these requirements shall not affect the validity
of any action taken at such meeting.
     7.9 Adjournment. At least a Supermajority of Membership Interests present
at the meeting shall have the power to adjourn such meeting from time to time,
without any notice other than announcement of the time and place of the holding
of the adjourned meeting. Upon the resumption of such adjourned meeting, any
business may be transacted that might have been transacted at the meeting as
originally called.
     7.10 Proxies. A Member may vote either in person or by proxy executed in
writing by the Member. A telegram, telex, cablegram, or similar transmission by
the Member, or a photographic, photostatic, facsimile, or similar reproduction
of a writing executed by such Member shall be treated as an execution in writing
for purposes of this Section 7.10. Proxies for use at any meeting of Members or
in connection with the taking of any action by written consent shall be filed
with the Members before or at the time of the meeting or execution of the
written consent, as the case may be. All proxies shall be received and taken
charge of and all ballots shall be received and canvassed by the Board, who
shall decide all questions touching upon the qualification of voters, the
validity of the proxies, and the acceptance or rejection of votes, unless an
inspector or inspectors shall have been appointed by the Chairman of the Board,
in which event such inspector or inspectors shall decide all such questions. No
proxy shall be valid after 11 months from the date of its execution unless
otherwise provided in the proxy. A proxy shall be revocable unless the proxy
form conspicuously states that the proxy is irrevocable and the proxy is coupled
with an interest. Should a proxy designate two or more Persons to act as
proxies, unless that instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect

-11-



--------------------------------------------------------------------------------



 



to such issue if such proxy does not specify how the Membership Interests that
are the subject of such proxy are to be voted with respect to such issue.
     7.11 Conduct of Meeting. The Board shall have full power and authority
concerning the manner of conducting any meeting of the Members, including,
without limitation, the determination of Persons entitled to vote pursuant to
this Agreement, the existence of a quorum, the satisfaction of the requirements
of this Article 7. The conduct of voting, the validity and effectiveness of any
proxies, and the determination of any controversies, votes or challenges arising
in connection with or during the meeting or voting shall be determined by the
Board. The Chairman of the Board shall preside at, and the secretary shall
prepare minutes of, each meeting of Members, and in the absence of either such
officer, his duties shall be performed by some person or persons selected by the
Board.
     7.12 Action by Written Consent. Any action required or permitted to be
taken at any annual or special meeting of Members may be taken without a
meeting, without prior notice, and without a vote, if a consent or consents in
writing setting forth the action so taken shall be signed by the Members holding
not less than the minimum Membership Interests that would be necessary to take
such action at a meeting at which the Members of all Membership Interests
entitled to vote on the action were present and voted. Every written consent
shall bear the date of signature of each Member who signs the consent. No
written consent shall be effective to take the action that is the subject to the
consent unless, within 60 days after the date of the earliest dated consent
delivered to the Company in the manner required by this Section 7.12, a consent
or consents signed by the holder or holders of not less than the minimum
Membership Interests that would be necessary to take the action that is the
subject of the consent are delivered to the Company by delivery to its
registered office, its principal place of business, or the Board. Delivery to
the Company’s principal place of business shall be addressed to the Board. A
telegram, telex, cablegram, or similar transmission by a Member, or a
photographic, photostatic, facsimile, or similar reproduction of a writing
signed by a Member, shall be regarded as signed for purposes of this
Section 7.12. Prompt notice of the taking of any action by Members without a
meeting by less than unanimous written consent shall be given to those Members
who did not consent in writing to the action. If any action by the Members is
taken by written consent, any certificate or documents filed with the Secretary
of State of Delaware as a result of the taking of the action shall state, in
lieu of any statement required by the Act concerning any vote of Members, that
written consent has been given in accordance with the provisions of this
Agreement.
     7.13 Telephone and Similar Meetings. Members and/or the Board may
participate in and hold a meeting by means of conference telephone or similar
communications equipment by means of which all Persons participating in the
meeting can hear each other. Participation in such meeting shall constitute
attendance and presence in person at such meeting, except where a Person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.
     7.14 Issues Requiring Supermajority Approval. Notwithstanding anything to
the contrary set forth in this Agreement, the Board may not cause the Company to
do any of the following without the affirmative vote of a Supermajority of
Membership Interests:

-12-



--------------------------------------------------------------------------------



 



          (a) the acquisition by, or the merger or consolidation of the Company
with or into, any other Person;
          (b) an initial public offering of the Company;
          (c) the material alteration of the Business of the Company;
          (d) the sale, transfer, assignment, consignment, lease, encumbrance or
any other disposal of all or substantially all of the Company’s business or
property to any Person;
          (e) the contribution of property, other than cash, to the Company and
the value of such property;
          (f) the decision to replace or remove the independent auditors of the
Company;
          (g) (i) paying compensation (including bonuses) to, (ii) granting
options to, (iii) selling, transferring or disposing of any assets or properties
of the Company to, (iv) entering into any contract (other than the Marketing
Agreement and the Services Agreement) with, or (v) giving any other form of
consideration (other than distributions made pursuant to this Agreement) to, any
Manager or Member (or an Affiliate of any Manager or Member) of the Company or
any entity in which a Manager or Member (or an Affiliate of such Manager or
Member) owns a significant beneficial interest;
          (h) any redemption or other acquisition by the Company of any
outstanding Membership Interests of the Company;
          (i) The admission of any new Members to the Company pursuant to
Section 14.4; and
          (j) The issuance by the Company of additional Membership Interests to
existing Members.
In the event of a deadlock in the voting on the Supermajority matters set forth
in this Section 7.14, the Members agree to participate in non-binding mediation
before a neutral mediator within fifteen (15) days of the date that the deadlock
occurs. The Company shall pay the cost of the mediation. If the mediation does
not result in an agreement among the Members, the deadlock shall remain and the
matter shall not be approved.
     7.15 Member Liability. Notwithstanding anything to the contrary set forth
in this Agreement, the Board may not cause the Company to take any action that
would expose the Members to personal liability without the affirmative vote of
all the Members.
Article 8
Managers
     8.1 Management. The powers of the Company shall be exercised by or under
the authority of, and the business and affairs of the Company shall be managed
by, the collective

-13-



--------------------------------------------------------------------------------



 



board (the “Board”) of its managers (the “Managers”). In addition to the powers
and authorities expressly conferred by this Agreement upon the Board, the Board
may exercise all such powers of the Company and do all such lawful acts and
things as are not directed or required to be exercised or done by the Members by
the Act, the Certificate or this Agreement. Notwithstanding anything to the
contrary set forth in this Agreement, the Certificate or the Act, the
affirmative vote of a Supermajority of Managers shall be required for the Board
to approve or take any action.
     8.2 Number; Term. The number of Managers comprising the Board shall be five
(5). The affirmative vote of a majority of Membership Interests shall have the
right to appoint Managers; provided that:
          (a) by executing this Agreement, Membership Interests is deemed to
elect the Managers set forth on Schedule I hereto; and
          (b) for as long as US Bio owns forty percent (40%) of Membership
Interests, US Bio shall be entitled to appoint two (2) Managers to the Board.
     Unless removed in accordance with the Agreement, each Manager shall hold
office until such Manager’s successor shall be elected and qualified.
     8.3 Chairman. Glenn Parker shall be the initial Chairman of the Board and
shall serve for an initial term ending on December 31, 2005, subject to his
removal by the affirmative vote of a majority of the Board; provided that the
Members shall agree on the future terms of the office of the Chairman in a
manner that permits a designee of each of the Members to occupy the position on
a rotating basis.
     8.4 Removal; Vacancies. Any vacancy occurring by reason of the death,
resignation, removal or any other reason shall be filled in accordance with
Section 8.2. A Manager appointed to fill such vacancy shall be appointed for the
unexpired term of the predecessor in office. A Manager may be removed at any
time, with or without cause, by the Member or Members that elected or appointed
such Manager.
     8.5 Place of Meetings. All meetings of the Board or committees thereof may
be held in such place or places within or outside of the State of Delaware as
the Board or such committee may from time to time determine.
     8.6 Regular Meetings. Regular meetings of the Board may be held without
notice at such times and places as may be determined from time to time by the
Board.
     8.7 Special Meetings; Notice. Any two Managers may call a special meeting
of the Board by providing written notice to the Chairman requesting such special
meeting and specifically setting forth the matters to be placed on the agenda
for such meeting. The Chairman shall give each Manager at least two (2) days’
written notice of the date and time of such special meeting. Such notice shall
be accompanied by an agenda prepared by the Chairman, which shall include the
matter requested by the Managers calling such special meeting and such
supplemental information as the Chairman deems necessary or as may be requested
by the Managers calling the meeting. At such special meeting, all items on the
agenda shall be

-14-



--------------------------------------------------------------------------------



 



considered by the Board unless the Board determines otherwise. Notwithstanding
the foregoing, other than the matter requested by the Managers calling such
special meeting, neither the business to be transacted at, nor any other purpose
of, any special meeting of the Board need be specified in the notice or waiver
of notice of any special meeting.
     8.8 Quorum and Voting. At all meetings of the Board, the presence of at
least a Supermajority of Managers shall be necessary and sufficient to
constitute a quorum for the transaction of business unless a greater number is
required by law. If a quorum is not present at a meeting, the Managers present
at the meeting may adjourn the meeting from time to time, without notice other
than an announcement at the meeting, until a quorum is present. The act of a
Supermajority of the Managers present at a meeting at which a quorum is in
attendance shall be the act of the Board, unless the act of a greater number is
required by law, the Certificate, or this Agreement. Any Managers having an
interest in a contract or transaction under consideration, or any Manager
representing a Member with such an interest, shall be counted in determining the
presence of a quorum at a meeting of the Board. In the event of a deadlock in
the voting on the matters presented to the Managers, the Managers agree to
participate in non-binding mediation before a neutral mediator within fifteen
(15) days of the date that the deadlock occurs. The Company shall pay the cost
of the mediation. If the mediation does not result in an agreement among a
Supermajority of the Managers, the deadlock shall remain and the matter shall
not be approved.
     8.9 Procedure; Minutes. At meetings of the Board, business shall be
transacted in such order as the Board may determine from time to time. At each
meeting of the Board, a Chairman or, in his absence, a Person jointly appointed
by the Board, shall preside at the meeting. Such Person presiding at the meeting
shall appoint a Person to act as secretary of the meeting. The secretary of the
meeting shall prepare minutes of the meeting that shall be delivered to the
secretary of the Company for placement in the minute books of the Company. All
communications to and from the Board shall be directed to the Chairman or shall
come from or through the Chairman, as the case may be, but such communication
shall be copied to all Managers. In the absence of a Chairman, all communication
to and from the Board shall be sent to all Managers.
     8.10 Presumption of Assent. A Manager of the Company who is present at any
meeting of the Board at which action on any matter is taken shall be presumed to
have assented to the action unless his dissent shall be entered in the minutes
of the meeting or unless he shall file his written dissent to such action with
the person acting as secretary of the meeting before the adjournment thereof or
shall forward any dissent by certified or registered mail to the secretary of
the Company immediately after the adjournment of the meeting. Such right to
dissent shall not apply to a Manager who voted in favor of such action.
     8.11 Compensation. Managers, as such, shall not receive any form of
compensation for their services, provided that nothing contained in this
Agreement shall preclude any Manager from serving the Company in any other
capacity and receiving compensation for service. The Company shall bear the
reasonable expenses incurred by the Managers in attending meetings of the Board.

-15-



--------------------------------------------------------------------------------



 



     8.12 Action Without Meeting. Any action which may be taken, or which is
required by law, the Certificate, or this Agreement to be taken, at a meeting of
the Board or any committee thereof may be taken without a meeting if a consent
in writing, setting forth the action so taken, shall have been signed by a
Supermajority of the Managers or committee members, as the case may be. Such
consent shall have the same force and effect, as of the date stated therein, as
a Supermajority vote of the Board or committee members, as the case may be, and
may be stated as such in any document or instrument filed with the Secretary of
State of Delaware or in any certificate or other document delivered to any
person. The consent may be in one or more counterparts so long as each Manager
or committee member signs one of the counterparts. The signed consent shall be
delivered to the secretary of the Company for placement in the minute books of
the Company. Prompt notice of the taking of any action by Managers without a
meeting by less than unanimous written consent shall be given to those Managers
who did not consent in writing to the action.
     The designation of any committee and the delegation of authority to it
shall not operate to relieve the Managers of any responsibility imposed upon
them by law.
Article 9
Officers and Other Agents
     9.1 Number; Titles; Election; Term; Qualification. The officers of the
Company shall be a president, one or more vice presidents (and, in the case of
each vice president, with such descriptive title, if any, as the Board shall
determine) and a secretary. The Company may also have a Chairman or two
Co-Chairmen of the Board, a chief executive officer, a chief operating officer,
a treasurer and one or more assistant treasurers, one or more assistant
secretaries, and such other officers and such agents as the Board may from time
to time elect or appoint. The Board shall elect a president, vice president, and
secretary at its first meeting at which a quorum shall be present after the
annual meeting of the Board or whenever a vacancy exists. The Board then, or
from time to time, may also elect or appoint one or more other officers or
agents as it shall deem advisable. Each officer and agent shall hold office for
the term for which he is elected or appointed and until his successor has been
elected or appointed and qualified. Any person may hold any number of offices.
No officer or agent need be a Member, a manager, a resident of the State of
Delaware, or a citizen of the United States, and an officer may be an officer or
employee of a Member while serving as an officer or employee of the Company.
     9.2 Removal. Any officer or agent elected or appointed by the Board may be
removed by the Board whenever in their judgment the best interest of the Company
will be served thereby, but such removal shall be without prejudice to the
contract rights, if any, of the person so removed. Election or appointment of an
officer or agent shall not of itself create contract rights.
     9.3 Vacancies. Any vacancy occurring in any office of the Company may be
filled by the Board.
     9.4 Authority. Officers shall have such authority and perform such duties
in the management of the Company as are provided in this Agreement or as may be
determined by resolution of the Board not inconsistent with this Agreement.

-16-



--------------------------------------------------------------------------------



 



     9.5 Compensation. The compensation, if any, of officers and agents shall be
fixed from time to time by the Board.
     9.6 Chairman of the Board. The Chairman or Co-Chairmen of the Board shall
have such powers and duties as set forth in this Agreement and as may otherwise
be prescribed by the Members.
     9.7 Chief Executive Officer. Unless and to the extent that such powers and
duties are expressly delegated to the Chairman by the Members, the Board may
elect a chief executive officer of the Company. The chief executive officer,
subject to the supervision of the Board, shall have general management and
control of the Business and property of the Company in the ordinary course of
its business with all such powers with respect to such general management and
control as may be reasonably incident to such responsibilities, including, but
not limited to, the power to employ, discharge, or suspend employees and agents
of the Company, to fix the compensation of employees and agents, and to suspend,
with or without cause, any officer of the Company pending final action by the
Board with respect to continued suspension, removal, or reinstatement of such
officer. The chief executive officer may, subject to any limitations that may be
imposed by the Board, agree upon and execute all division and transfer orders,
bonds, contracts, and other obligations in the name of the Company.
     9.8 Chief Operating Officer, President and Vice Presidents. The chief
operating officer and the president shall have such powers and duties as may be
prescribed by the Board or as may be delegated from time to time by the chief
executive officer. The president shall exercise the powers of the chief
executive officer during that officer’s absence or inability to act. Each vice
president shall have such powers and duties as may be prescribed by the Board or
as may be delegated from time to time by the chief executive officer and (in the
order as designated by the Board, or in the absence of such designation, as
determined by the length of time each has held the office of vice president
continuously) shall exercise the powers of the president during that officer’s
absence or inability to act.
     9.9 Treasurer. The treasurer shall have custody of the Company’s funds and
securities, shall keep full and accurate accounts of receipts and disbursements,
and shall deposit all moneys and valuable effects in the name and to the credit
of the Company in such depository or depositories as may be designated by the
Board. The treasurer shall audit all payrolls and vouchers of the Company,
receive, audit, and consolidate all operating and financial statements of the
Company and its various departments, shall supervise the accounting and auditing
practices of the Company, and shall have charge of matters relating to taxation.
Additionally, the treasurer shall have the power to endorse for deposit,
collection, or otherwise all checks, drafts, notes, bills of exchange, and other
commercial paper payable to the Company and to give proper receipts and
discharges for all payments to the Company. The treasurer shall perform such
other duties as may be prescribed by the Board or as may be delegated from time
to time by the president.
     9.10 Assistant Treasurers. Each assistant treasurer, if any, shall have
such powers and duties as may be prescribed by the Board or as may be delegated
from time to time by the president. The assistant treasurers (in the order as
designated by the Board or, in the absence of such designation, as determined by
the length of time each has held the office of assistant

-17-



--------------------------------------------------------------------------------



 



treasurer continuously) shall exercise the powers of the treasurer during that
officers’ absence or inability to act.
     9.11 Secretary. The secretary shall maintain minutes of all meetings of the
Board, of any committee, and of the Members or consents in lieu of such minutes
in the Company’s minute books, and shall cause notice of such meetings to be
given when requested by any Person authorized to call such meetings. The
secretary may affix the seal of the Company to all contracts as authorized by
the Board or the president. The secretary shall have charge of the certificate
books, share transfer records, stock ledgers, and such other stock books and
papers as the Board may direct, all of which shall at all reasonable times be
open to inspection by any Manager at the office of the Company during business
hours. The secretary shall perform such other duties as may be prescribed by the
Board or as may be delegated from time to time by the president.
     9.12 Assistant Secretaries. Each assistant secretary, if any, shall have
such powers and duties as may be prescribed by the Board or as may be delegated
from time to time by the president. The assistant secretaries (in the order
designated by the Board or, in the absence of such designation, as determined by
the length of time each has held the office of assistant secretary continuously)
shall exercise the powers of the secretary during that officer’s absence or
inability to act.
Article 10
Distributions
     10.1 Distributions. The Board of Managers from time to time may authorize
the distribution of cash or other property of the Company to the Members;
provided, that distributions of cash or other property of the Company shall be
made only in amounts which exceed any reserves (allocated among the Members in
accordance with their respective distributive interests in the cash or property
to which such reserves relate) that the Board of Managers from time to time
determines are required to be retained to meet any accrued or foreseeable
expenses, expenditures, liabilities, or other obligations of the Company. All
distributions of cash or other property of the Company shall be made to Members
in accordance with their Membership Percentages.
     10.2 Tax Allocations. For United States federal income tax purposes,
allocations of items of income, gain, loss, deduction, expense and credit for
each fiscal year of the Company shall be made among the Members in proportion to
their Membership Percentages, except as otherwise required pursuant to Section
704(b) of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder, and subject to the requirements of Section
704(c) of the Code and the regulations promulgated thereunder. Notwithstanding
anything to the contrary in this Agreement, allocations shall be made as though
this Agreement contained (and there is hereby incorporated herein by reference)
(i) a qualified income offset provision that complies with Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and (ii) minimum gain chargeback and
partner minimum gain chargeback provisions which comply with the requirements of
Treasury Regulation Section 1.704-2. If any allocations cannot be made among the
Members in proportion to their Membership Percentages, to the extent necessary
to fulfill the Members’ economic expectations, subsequent allocations of the
Company’s income, gain, loss,

-18-



--------------------------------------------------------------------------------



 



deduction, expense and credit shall be made among the Members, to the extent
allowable under applicable law, so that the amount and character (on an
aggregate basis) of the items allocated reflect as nearly as possible the amount
and character of the items that would have been allocated among the Members if
all prior allocations had in fact been made among the Members in proportion to
their Membership Percentages.
     10.3 Winding Up and Dissolution. Upon the dissolution and winding up of the
Company, the assets of the Company shall be distributed in accordance with
Section 15.2.
Article 11
Tax Matters
     11.1 Tax Returns. The Members intend for the Company to be treated as a
partnership for tax purposes. Unless otherwise approved by the Board, the
Company shall arrange for the preparation and timely filing by a public
accounting firm selected by the Board of all returns of Company income, gains,
deductions, losses and other items necessary for federal, state and local income
tax purposes and shall use all reasonable efforts to furnish to the Members
within 90 days after the close of the taxable year the tax information
reasonably required for federal, state and local income tax reporting purposes,
provided, however that (i) all decisions with respect to the preparation of such
Company returns shall be made by the Board and (ii) no Company returns shall be
filed without the prior approval of the Board. The classification, realization
and recognition of income, gain, losses, deductions and other items shall be on
the cash or accrual method of accounting for federal income tax purposes, as the
Board shall determine, in accordance with applicable law. The taxable year of
the Company shall be the calendar year unless another year is required by the
Code.
     11.2 Tax Elections. The Board shall determine whether to make available
elections under applicable tax laws.
     11.3 Tax Matters Partner. The Members designate NationsHealth to be the
“tax matters partner” of the Company pursuant to section 6231(a)(7) of the Code
(the “Tax Matters Partner”). The Tax Matters Partner shall take such action as
may be necessary to cause each other Member to become a “notice partner” within
the meaning of section 6223 of the Code. The Tax Matters Partner shall inform
each other Member of all significant matters that may come to its attention in
its capacity as “tax matters partner” by giving notice thereof on or before the
5th day after becoming aware thereof and, within that time, shall forward to
each other Member copies of all significant written communications it may
receive in that capacity.
Article 12
Books, Records, Reports and Bank Accounts
     12.1 Maintenance of Books. The Company shall keep adequate books and
records of account and shall keep minutes of the proceedings of its Members and
each committee thereof. The books of account for the Company shall be maintained
on an accrual basis in accordance with generally accepted accounting principles
and the terms of this Agreement.

-19-



--------------------------------------------------------------------------------



 



     12.2 Reports.
          (a) Annual. On or before the 45th day following each fiscal year end,
the Company shall furnish to each Member a copy of the Company’s balance sheet
as at the end of such fiscal year, and statements of income and cash flows of
the Company for such year, prepared in accordance with generally accepted
accounting principles consistently applied and setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and certified by the principal financial or accounting officer of the
Company.
          (b) Quarterly. On or before the 25th day following the end of each
quarterly accounting periods in each fiscal year, the Company shall furnish to
each Member a copy of the Company’s balance sheet as of the end of such
quarterly period and statements of income and cash flows for such period and for
the current fiscal year to date, prepared in accordance with generally accepted
accounting principles consistently applied, subject to year-end adjustments, and
setting forth in comparative form the figures for the corresponding periods of
the previous fiscal year, all in reasonable detail and certified by the
principal financial or accounting officer of the Company.
     12.3 Accounts. The Company shall establish and maintain one or more
separate bank and investment accounts and arrangements for Company funds in the
Company name with financial institutions and firms that the Board may determine
from time to time. The Company shall not commingle the Company’s funds with the
funds of any Member or any other entity. Funds deposited in the Company’s bank
and investment accounts may be withdrawn only to be invested in furtherance of
the Company’s purpose, to pay Company debts or obligations or to be distributed
to the Members pursuant to this Agreement.
     12.4 Records Required by Act; Right of Inspection.
          (a) Records Required. During the term of the Company and for a period
of four (4) years thereafter, the Board, at the expense of the Company, shall
maintain in the Company’s principal office in the United States specified in
Section 2.3 all records required to be kept pursuant to the Act, including,
without limitation, (i) a current list of the names, addresses and Membership
Interest held by each of the Members (including if any class or group of
interests is established under the Certificate or this Agreement, the names of
the Members who are members of each such class or group); (ii) copies of federal
state and local information or income tax returns for each of the Company’s six
(6) most recent tax years; (iii) copies of this Agreement and the Certificate,
including all amendments or restatements; (iv) if such information is not
otherwise set forth in the Certificate or this Agreement, a written statement of
(a) the amount of the cash contribution and a description and statement of the
agreed value of any other contribution made by each Member, and the amount of
the cash contribution and a description and statement of the agreed value of any
other contribution that the Member has agreed to make in the future as an
additional contribution; (b) the times at which any additional contribution is
to be made or events requiring contributions to be made; (c) events requiring
the Company to be dissolved and its affairs wound up; and (d) the date on which
each Member became a Member of the Company; and (v) correct and complete books
and records of account of the Company.

-20-



--------------------------------------------------------------------------------



 



          (b) Right of Inspection. On written request stating the purpose, a
Member may examine and copy in person or by the Member’s authorized
representative, at any reasonable time, for any proper purpose, and at the
requesting Member’s expense, records required to be maintained under the Act and
such other information regarding the Business, affairs and financial condition
of the Company as is just and reasonable for the requesting Member to examine
and copy. Upon written request by any Member made to the Board at the address of
the Company’s principal office in the United States specified in Section 2.3,
the Company shall provide to the requesting Member or the Member’s authorized
representative without charge true copies of (i) this Agreement and the
Certificate and all amendments or restatements, and (ii) any of the tax returns
of the Company described above.
     12.5 Fiscal Year. The Company’s fiscal year shall end on December 31 of
each calendar year.
     12.6 Consolidation of Operations. The Members acknowledge that
NationsHealth intends to consolidate the operations of the Company in the
financial statements of NationsHealth in accordance with generally accepted
accounting principles subject to appropriate offsets and deductions to reflect
the Membership Interests owned by US Bio.
Article 13
Indemnification By the Company
     13.1 Right to Indemnification. Subject to the limitations and conditions as
provided in this Article 13, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, or investigative (hereinafter a “Proceeding”), or any appeal in
such a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he or she, or a Person of whom he or she
is the legal representative, is or was a Member or Manager of the Company or
while a Member or Manager of the Company is or was serving at the request of the
Company as a member or manager, director, officer, partner, venturer,
proprietor, trustee, employee, agent, or similar functionary of another foreign
or domestic limited liability company, corporation, partnership, joint venture,
sole proprietorship, trust, employee benefit plan, or other enterprise, shall be
indemnified by the Company to the fullest extent permitted by the Act (as the
same exists or may hereafter be amended, but in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment) against judgments, penalties (including excise and similar taxes
and punitive damages), fines, settlements and reasonable expenses (including,
without limitation, attorneys’ fees) actually incurred by such Person in
connection with such Proceeding, and indemnification under this Article 13 shall
continue as to a Person who has ceased to serve in the capacity that initially
entitled such Person to indemnity hereunder. The rights granted pursuant to this
Article 13 shall be deemed contract rights, and no amendment, modification or
repeal of this Article 13 shall have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings arising prior to any such
amendment, modification or repeal. It is expressly acknowledged that the
indemnification provided in this Article 13 could involve indemnification for
negligence or under theories of strict liability.

-21-



--------------------------------------------------------------------------------



 



     13.2 Advance Payment. The right to indemnification conferred in this
Article 13 shall include the right to be paid or reimbursed by the Company the
reasonable expenses incurred by a Person of the type entitled to be indemnified
under Section 13.1 who was, is or is threatened to be made a named defendant or
respondent in a Proceeding in advance of the final disposition of the Proceeding
and without any determination as to the Person’s ultimate entitlement to
indemnification; provided, however, that the payment of such expenses incurred
by any such Person in advance of the final disposition of a Proceeding, shall be
made only upon delivery to the Company of a written affirmation by such Member
of his or her good faith belief that he has met the standard of conduct
necessary for indemnification under this Article 13 and a written undertaking,
by or on behalf of such Person, to repay all amounts so advanced if it shall
ultimately be determined that such indemnified Person is not entitled to be
indemnified under this Article 13 or otherwise.
     13.3 Indemnification of Officers, Employees, and Agents. The Company by
adoption of a resolution of the Members, may indemnify and advance expenses to
an officer, employee or agent of the Company to the same extent and subject to
the same conditions under which it may indemnify and advance expenses to Members
under this Article 13 and, the Company may indemnify and advance expenses to
Persons who are not or were not Members, Managers, officers, employees, or
agents of the Company but who are or were serving at the request of the Company
as a Member, director, officer, partner, venturer, proprietor, trustee,
employee, agent, or similar functionary of another foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan, or other enterprise against any liability asserted
against him and incurred by him in such a capacity or arising out of his status
as such a Person to the same extent that it may indemnify and advance expenses
to Members under this Article 13.
     13.4 Appearance as a Witness. Notwithstanding any other provision of this
Article 13, the Company may pay or reimburse expenses incurred by a Member,
Manager, officer or agent of the Company in connection with his appearance as a
witness or other participation in a Proceeding at a time when he is not a named
defendant or respondent in the Proceeding.
     13.5 Non-exclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred in this Article 13 shall not be
exclusive of any other right that a Member or other Person indemnified pursuant
to this Article 13 may have or hereafter acquire under any law (common or
statutory), provision of the Certificate or this Agreement, agreement, vote of
Members or disinterested Members or otherwise.
     13.6 Member Notification. To the extent required by law, any
indemnification of or advance of expenses to a Member or other Person in
accordance with this Article 13 shall be reported in writing to the Members with
or before the notice or waiver of notice of the next Members’ meeting or with or
before the next submission to Members of a consent to action without a meeting
and, in any case, within the 12-month period immediately following the date of
the indemnification or advance.
     13.7 Savings Clause. If this Article 13 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Member or any other
Person indemnified pursuant to this

-22-



--------------------------------------------------------------------------------



 



Article 13 as to costs, charges and expenses (including attorneys’ fees),
judgments, fines, and amounts paid in settlement with respect to any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative
to the full extent permitted by any applicable portion of this Article 13 that
shall not have been invalidated and to the fullest extent permitted by
applicable law.
Article 14
Restrictions on Transferability;
Admission of New or Substitute
Members; Put Option;
Right of First Refusal
     14.1 Generally. All Membership Interests at any time and from time to time
outstanding shall be held subject to the conditions and restrictions set forth
in this Article 14, which conditions and restrictions shall apply equally to the
Members and their respective transferees (except as otherwise expressly stated),
and each Member by executing this Agreement or by accepting any indicia of
ownership therefor from the Company agrees with the Company and with each other
Member to such conditions and restrictions. Without limiting the generality of
the foregoing, the Company shall require as a condition to the transfer of
record ownership of Membership Interests that the transferee of such Membership
Interests execute and deliver this Agreement as evidence that such Membership
Interests are held subject to the terms, conditions and restrictions set forth
herein.
     14.2 Restriction on Transfer. Except for Dispositions by a Member to an
Affiliate of such Member or in accordance with this Agreement, no Membership
Interests shall be Disposed of to any Person; provided, however, that the
foregoing shall not prohibit a Member from pledging the Member’s Membership
Interest as security or collateral in connection with obtaining financing to
purchase another Member’s Membership Interest.
     14.3 Conditions of Effective Transfer. A purported Disposition of
Membership Interests by a Member (other than to an Affiliate of such Member,
which is specifically permitted) shall be valid as to the Company when the
following conditions (any of which may be waived by all of the Members other
than the Members proposing the Disposition) have been met:
          (a) the Supermajority of Membership Interests shall have approved the
Disposition; provided, however, to the extent a Disposition results from an
Organic Change (as defined below), approval of a Supermajority of Membership
Interests shall not be required if compliance with the procedures set forth in
Section 14.6 occurs;
          (b) the transferee has delivered to the Company a document including
the transferee’s notice address, its agreement to be bound by this Agreement,
and its representation and warranty that the representations and warranties in
Section 4.2 are true and correct with respect to such transferee;
          (c) the transferor has agreed to pay a reasonable fee to reimburse the
Company for any out-of-pocket cost incurred in connection with the admission of
the transferee as a substituted Member;

-23-



--------------------------------------------------------------------------------



 



          (d) the transferee has delivered a statement in form and substance
reasonably satisfactory to counsel designated by the Company making appropriate
representations and warranties with respect to the satisfaction of applicable
federal and state securities laws; and
          (e) the transferor has delivered to the Company an opinion of counsel
in form and substance reasonably satisfactory to counsel designated by the
Company to the effect that neither the Disposition nor any offering in
connection therewith violates any provision of any federal or state securities
or comparable law.
     14.4 Admission of Additional Members Through the Sale of Newly Issued
Membership Interests. Additional Persons may be admitted to the Company as
Members, and Membership Interests may be created and issued to those Persons by
the Company, as opposed to the Disposition of outstanding Membership Interests
held by a Member, upon the affirmative vote of Members holding a Supermajority
of Membership Interests. The terms of admission or issuance posed to the Members
for a vote must specify (a) the identity of the proposed new Member or the
Member, as applicable, and (b) the number of Membership Interests to be issued
to such new Member, the Membership Interests that will be issued and outstanding
after taking into account such additional issuances and the amount of the
commitment to be made for such Membership Interests. The terms of the admission
of a new Member may provide for the creation of different classes or groups of
Members having different rights, powers and duties. The Members shall reflect
the creation of any new class or group in an amendment to this Agreement, which
amendment shall indicate the different rights, powers and duties of such new
class or group. Any admission of a new Member is effective only after the new
Member has executed and delivered to the Company a document including the new
Member’s notice address, its agreement to be bound by this Agreement and its
representation and warranty that the representations and warranties in
Section 4.2 are true and correct with respect to the new Member. The provisions
of this Section 14.4 shall not apply to Dispositions of Membership Interests.
     14.5 Dispositions of any Interests in a Member. A Member that is not a
natural person may not cause or permit an interest, direct or indirect, in
itself to be Disposed of such that, after the Disposition, the Company would be
considered to have terminated within the meaning of section 708 of the Code.
     14.6 Put Option and Right of First Refusal Upon An Organic Change. In the
event a Member (the “Transferor”) intends to effect or permit to occur a
transaction, whether by sale, lease, assignment, transfer or other conveyance of
all or substantially all of the assets or stock of the Transferor or any of its
Affiliates, or by any consolidation, merger, share exchange or similar
transaction, or by reclassification or other change of any stock, or any
recapitalization, involving the Transferor or any of its Affiliates (an “Organic
Change”), that would result in any Person other than an Affiliate of Transferor
(a “Transferee”) owning, managing or controlling, directly or indirectly, the
Transferor’s Membership Interest in the Company, the Transferor shall provide
written notice to the other Member, in a manner such that it is received by the
other Member at least forty-five (45) days prior to the Organic Change, that
(i) describes the Organic Change, (ii) identifies the Transferee, and
(iii) notifies the other Member that the other Member has the right to either
(x) approve of the Organic Change, (y) sell the other Member’s entire Membership

-24-



--------------------------------------------------------------------------------



 



Interest in the Company (the “Put Option”), or (z) purchase (the “Purchase
Option”) the Transferor’s Membership Interest in the Company (the “Notice of
Organic Change”). Within ten (10) days of the receipt of the Notice of Organic
Change (the “Response Period”), the other Member must give the Transferor
written notice stating that the other Member either approves of the Organic
Change or is planning to exercise its Put Option and/or Purchase Option, and
proposing a price (or prices) at which the other Member will sell its Membership
Interest as part of the Organic Change or purchase the Transferor’s Membership
Interest in the Company.
          (a) If the other Member does not provide timely written notice that it
is exercising its Put Option and/or Purchase Right, then the Transferor shall
have the right for a period of one hundred twenty (120) days following the
Response Period to effect or permit the Organic Change on substantially the same
economic terms that were contained in the Notice of Organic Change.
          (b) If the other Member provides timely written notice that it is
exercising its Put Option and/or Purchase Option, the Transferor shall accept
one of the other Member’s proposed sale price or purchase price, or reject both
such proposed prices, by so notifying the other Member in writing within five
(5) days of its receipt. If the Transferor accepts the sale price or purchase
price proposed by the other Member, then the parties shall close on the sale of
the other Member’s Membership Interest or the purchase of the Transferor’s
Membership Interest, as applicable, simultaneous with, and subject to, the
closing of the Organic Change. If the Transferor and the other Member are unable
to agree on the sale price for the other Member’s Membership Interest or the
purchase price for the Transferor’s Membership Interest, then a mutually agreed
upon third-party independent appraiser shall conclusively determine the fair
market value of each such Membership Interest. The Company shall pay the expense
of the appraiser. Within five (5) days after receipt of the appraisal, the other
Member shall take one of the following actions:
               (i) If the other Member had exercised its Put Option only, then
the other Member may elect to waive its Put Option right and revoke its exercise
of the Put Option. If the other Member does not timely revoke its exercise of
the Put Option, then such Member shall close the sale of its Membership
Interest, at a sale price equal to the fair market value determined by the
appraiser, simultaneous with, and subject to, the closing of the Organic Change.
If the other Member revokes its exercise of the Put Option, then the Transferor
shall have the right for a period of one hundred twenty (120) days following the
Response Period, or ninety (90) days after receipt of the appraisal, whichever
is longer, to effect or permit the Organic Change on terms not more favorable to
the Transferor than were contained in the Notice of Organic Change.
               (ii) If the other Member had exercised its Purchase Option only,
then the other Member may elect to waive its Purchase Option right and revoke
its exercise of the Purchase Option. If the other Member does not timely revoke
its exercise of the Purchase Option, then such Member shall close the purchase
of the Transferor’s Membership Interest, at a purchase price equal to the fair
market value determined by the appraiser, simultaneously with, and subject to,
the closing of the Organic Change. If the other Member revokes its exercise of
the Purchase Option, then the Transferor shall have the right for a period of
one hundred twenty (120) days following the Response Period, or ninety (90) days
after receipt of the appraisal,

-25-



--------------------------------------------------------------------------------



 



whichever is longer, to effect or permit the Organic Change on terms not more
favorable to the Transferee than were contained in the Notice of Organic Change.
               (iii) If the other Member had exercised its Put Option and the
Purchase Option, then the other Member must elect to waive its Put Option right
and/or its Purchase Option right and revoke its exercise of the Put Option
and/or the Purchase Option. If the other Member does not timely revoke its
exercise of the Put Option and does timely revoke its exercise of the Purchase
Option, then such Member shall close the sale of its Membership Interest, at a
sale price equal to the fair market value determined by the appraiser,
simultaneous with, and subject to, the closing of the Organic Change. If the
other Member does not timely revoke its exercise of the Purchase Option and does
timely revoke its Put Option, then such Member shall close the purchase of the
Transferor’s Membership Interest, at a purchase price equal to the fair market
value determined by the appraiser, simultaneously with, and subject to, the
closing of the Organic Change. If the other Member revokes its exercise of the
Put Option and the Purchase Option, or fails to take any action within the five
(5) day period after receipt of the appraisal as required herein, then the
Transferor shall have the right for a period of one hundred twenty (120) days
following the Response Period, or ninety (90) days after receipt of the
appraisal, whichever is longer, to effect or permit the Organic Change on
substantially the same economic terms that were contained in the Notice of
Organic Change.
     14.7 Organic Change of AmerisourceBergen Corporation, et al.
Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall prevent AmerisourceBergen Corporation, AmerisourceBergen
Services Corporation and/or AmerisourceBergen Drug Corporation and their
successors and assigns (collectively, the “ABC Entities”) from effecting an
Organic Change and the provisions set forth in this Article 14 shall not apply
to an Organic Change of any of the ABC Entities.
     14.8 Waiver of Non-Competition Clauses. Notwithstanding anything to the
contrary contained herein, the parties agree that if NationsHealth consummates
an Organic Change as described in Section 14.6 above, pursuant to and consistent
with the terms of Section 14.6 above, then following the consummation of such
Organic Change, the non-competition provisions set forth in Section 3.4 and in
the second sentence of Section 3.1 shall be waived as to NationsHealth, its
Affiliates, and its successors and assigns, and such provisions shall no longer
have any force or effect as to NationsHealth, its Affiliates and its successors
and assigns.
Article 15
Dissolution, Liquidation and Termination
     15.1 Dissolution. The Company shall dissolve and its affairs shall be wound
up only upon the first to occur of the following:
          (a) the written consent of at least a Supermajority of Membership
Interests; and
          (b) entry of a decree of judicial dissolution of the Company under
section 18-802 of the Act.

-26-



--------------------------------------------------------------------------------



 



     15.2 Liquidation and Termination. On dissolution of the Company, the
Members shall appoint one or more Members as liquidator. The liquidator shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act. The costs of liquidation shall
be borne as a Company expense. Until final distribution, the liquidator shall
continue to operate the Company properties with all of the power and authority
of the Board and the Members. The steps to be accomplished by the liquidator are
as follows:
          (a) as promptly as possible after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;
          (b) the liquidator shall pay, satisfy, or discharge from Company funds
all of the debts, liabilities, and obligations of the Company (including,
without limitation, all expenses incurred in liquidation and any advances by a
Member described in Section 5.7) or otherwise make adequate provision for
payment and discharge thereof (including, without limitation, the establishment
of a cash escrow fund for contingent liabilities in such amount and for such
term as the liquidator may reasonably determine); and
          (c) all remaining assets of the Company shall be distributed in
accordance with the positive Capital Account balances of the Members, after
giving effect to the gain or loss resulting from the liquidation of the Company,
by the end of the taxable year in which the Company is liquidated (or, if later,
within 90 days after the date of such liquidation). All distributions in kind to
the Members shall be made subject to the liability of each distributee for
costs, expenses, and liabilities theretofore incurred or for which the Company
has committed prior to the date of termination and those costs, expenses, and
liabilities shall be allocated to the distributee pursuant to this Section 15.2.
The distribution of cash and/or property to a Member in accordance with the
provisions of this Section 15.2 constitutes a complete return to the Member of
its capital contributions and a complete distribution to the Member of its
Membership Interests and all the Company’s property and constitutes an act to
which all Members have consented. To the extent that a Member returns funds to
the Company, it has no claim against any other Member for those funds.
     15.3 Deficit Capital Accounts. Notwithstanding anything to the contrary
contained in this Agreement, and notwithstanding any custom or rule of law to
the contrary, to the extent that the deficit, if any, in the capital account of
any Member results from or is attributable to deductions and losses of the
Company (including non-cash items such as depreciation), or distributions of
money pursuant to this Agreement, upon dissolution of the Company such deficit
shall not be an asset of the Company and such Members shall not be obligated to
contribute such amount to the Company to bring the balance of such Member’s
capital account to zero.
     15.4 Certificate of Cancellation. On completion of the distribution of
Company assets as provided herein, the Company is terminated and the Members (or
such other Person or Persons as the Act may require or permit) shall file a
Certificate of Cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to Section 2.5 and take such other actions as may be
necessary to terminate the Company.

-27-



--------------------------------------------------------------------------------



 



Article 16
Power of Attorney
     16.1 Power. Each Member, and any assignee or transferee of such Member’s
interest in the Company, does irrevocably constitute and appoint the President
of the Company as his true and lawful attorney in fact and agent, to execute,
acknowledge, swear to, deliver, record, and file, in the Member’s or assignee’s
name, place, and stead, all instruments, documents, and certificates that may
from time to time be required by the laws of the United States of America, the
State of Delaware, or any other jurisdictions the laws of which are applicable
to the Company (1) to effectuate, implement, and continue the valid existence of
the Company as organized and operated in accordance with the terms of this
Agreement, including, without limitation, all certificates and other instruments
(including counterparts of this Agreement and amendments) that the president
deems appropriate to reflect any amendment, change, or modification of the
Company in accordance with the terms of this Agreement; (2) to reflect the
dissolution and termination of the Company pursuant to the terms of this
Agreement; and (3) to comply with the fictitious or assumed name statutes in
effect in the State of Delaware and all other jurisdictions in which the Company
conducts or plans to conduct business. The agent and attorney in fact shall not,
however, have the right, power or authority to amend, extend the term, or modify
this Agreement when acting in his capacity as agent and attorney in fact. The
power of attorney granted herein shall be deemed to be coupled with an interest,
shall be irrevocable, shall survive the death, dissolution, incompetency, or
legal disability of any Member and shall extend to the Members’ heirs,
executors, successors, and assigns; and may be exercised by said agent and
attorney in fact for all (or any one) of them or in other manner, including by
facsimile signature, as the agent and attorney in fact may deem appropriate.
Notwithstanding the foregoing, nothing in this Article 16 shall enlarge the
powers granted to the president pursuant to the other terms of this Agreement,
nor give him the power to amend or supplement this Agreement without the written
consent and joinder of each Member.
Article 17
Obligations of Confidentiality
     17.1 Confidentiality. All Confidential Information acquired by the Members
shall be treated as confidential and each Member shall take or cause to be taken
such reasonable precautions as may be necessary to prevent the disclosure
thereof to any unauthorized Person for a period commencing on the date hereof
and extending until the expiration of five (5) years after the termination of
the Company. Confidential Information may be furnished to Affiliates and to bona
fide prospective purchasers, lenders, prospective lenders, prospective
participants with the Company or consultants for evaluation purposes, provided
that any Person (other than an Affiliate) furnished with the information
pursuant to this Section 15.1 agrees not to communicate such information to any
other Person or use it for its own benefit or in a manner adverse to the
interests of the Company or a Member. Nothing contained in this Section 15.1
shall prohibit any Member or its Affiliates from disclosing Confidential
Information that is required by judicial or administrative process or otherwise
required by law provided that prior to disclosure, the disclosing party shall
make reasonable efforts to give the non-disclosing parties notice prior to the
required disclosure. A Member shall not be liable for breach of this provision
as a result of the disclosure of any Confidential Information that has been
disclosed to such Member by a third Person who, to the best of such Member’s
knowledge, has no obligation of confidentiality with

-28-



--------------------------------------------------------------------------------



 



respect to that disclosure, or is otherwise generally available to the public
for any reason (other than such Member’s disclosure in violation of this
Section 15.1).
     17.2 Confidentiality Maintained by Other Persons. Each Member shall take
all reasonable steps to require its employees and consultants, and its
Affiliates and their employees and consultants, to be bound by the provisions of
Section 15.1 in the same manner as the Member is bound hereunder.
     17.3 Use of Confidential Information. The Members shall make no use of any
Confidential Information disclosed to them or to the Company by another Member
except for the purposes of the Company. Any written material or tangible thing
including or embodying any such information is and remains the property of the
disclosing Member and shall be returned to such Member upon dissolution of the
Company.
Article 18
General Provisions
     18.1 Offset. Whenever the Company is to pay any sum to any Member, any
amounts that Member owes the Company may be deducted from that sum before
payment.
     18.2 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests, or consents provided for or permitted to be
given under this Agreement must be in writing and must be given either by
depositing that writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or by
delivering that writing to the recipient in person, by overnight delivery or
courier, or by facsimile transmission; and a notice, request, or consent given
under this Agreement is effective on receipt by the Person to receive it. All
notices, requests, and consents to be sent to a Member must be sent to or made
at the address previously given by that Member to the Company or such other
address as that Member may specify by notice to the other Members. Any notice,
request, or consent must be given at the following addresses:

     
If to the Company:
  In care of each of the Members as set forth below
 
   
If to NationsHealth:
  NationsHealth, Inc.
Attn: Chief Executive Officer
13650 NW 8th Street
Suite 109
Sunrise, FL 33325
 
   
with a copy to:
  Ira J. Coleman, Esq.
McDermott Will & Emery
201 South Biscayne Boulevard
22nd Floor
Miami, FL 33131

-29-



--------------------------------------------------------------------------------



 



     
If to US Bio:
  US Bioservices Corporation
Attn: President
309 Henderson Drive
Sharon Hill, PA 19079
 
   
with copies to:
  AmerisourceBergen Specialty Group
Attn: Group Counsel
4006 Beltline Road
Suite 115
Addison, TX 75001
 
   
and
  AmerisourceBergen Corporation
Attn: General Counsel
1300 Morris Drive, Suite 100
Chesterbrook, PA 19087

Whenever any notice is required to be given by law, the Certificate or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.
     18.3 Entire Agreement. Each of the Members agrees that this Agreement,
including the other documents referred to herein, (i) constitutes the entire
agreement and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, among the
parties with respect to the subject matter of this Agreement, and (ii) is not
intended to confer any rights or remedies, or impose any obligations, on any
person other than the parties hereto. Each of the Members expressly agrees and
acknowledges that, other than those statements expressly set forth in this
Agreement, it is not relying on any statement, whether oral or written, of any
person or entity with respect to its entry into this Agreement or to the
consummation of the transactions contemplated by this Agreement.
     18.4 Effect of Waiver or Consent. A waiver or consent, express or implied,
to or of any breach or default by any Person in the performance by that Person
of its obligations with respect to the Company is not a consent or waiver to or
of any other breach or default in the performance by that Person of the same or
any other obligations of that Person with respect to the Company. Failure on the
part of a Person to complain of any act of any Person or to declare any Person
in default with respect to the Company, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute of limitations period has
run.
     18.5 Amendment or Modification. This Agreement may be amended or modified
from time to time only by a written instrument executed by both Members.
     18.6 Successors and Assigns. Except as otherwise specifically provided,
this Agreement shall be binding upon and inure to the benefit of the Members and
their respective successors and permitted assigns.
     18.7 Governing Law. This Agreement is governed by and shall be construed in
accordance with the law of the State of Delaware, excluding any conflict of laws
rule or principle

-30-



--------------------------------------------------------------------------------



 



that might refer the governance or the construction of this Agreement to the law
of another jurisdiction. In the event of a direct conflict between the
provisions of this Agreement and (a) any provision of the Certificate, or
(b) any mandatory provision of the Act, the applicable provision of the
Certificate or the Act shall control.
     18.8 Illegal or Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future laws, such
provision shall be fully severable. This Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid, or unenforceable
provision, there shall be added automatically, as a part of this Agreement, a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.
     18.9 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
     18.10 Waiver of Certain Rights. Each Member irrevocably waives any right it
may have to maintain any action for dissolution of the Company or for partition
of the property of the Company.
     18.11 Indemnification. To the fullest extent permitted by law, each Member
shall indemnify the Company and each other Member, and shall hold them harmless
from and against all losses, costs, liabilities, damages, and expenses
(including, without limitation, costs of suit and attorney’s fees) they may
incur on account of any breach by that Member of this Agreement.
     18.12 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
     18.13 Schedules. All schedules or other attachments to this Agreement shall
be incorporated into this Agreement as though fully set forth and recited
herein.
[The remainder of this page is intentionally left blank.]

-31-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement effective
as of the Effective Date.

      US Bioservices Corporation   NationsHealth, Inc. Membership Interest: 49%
  Membership Interest: 51%   By: /s/ Steven H. Collis
 
  By: /s/ Glenn M. Parker
 
  Name: Steven H. Collis
 
  Name: Glenn M. Parker
 
  Title: President - ABSG
 
  Title: CEO
 

     
Schedule I
  Board of Managers
 
   
Exhibit A
  Stock Purchase Agreement

-32-



--------------------------------------------------------------------------------



 



Schedule I
Board of Managers
Stephen H. Collis
Michael Mullen
Glenn Parker
Lewis Stone
Tim Fairbanks

-33-



--------------------------------------------------------------------------------



 



Exhibit A
Stock Purchase Agreement
[Filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on
August 24, 2005]

-34-